Order of disposition, Family Court, New York County (Leah Marks, J.), entered December 11, 1995, which adjudicated respondent a juvenile delinquent, upon a finding that she committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree and assault in the third degree, and placed her on probation for a period of one year, unanimously modified, on the law, only to the extent of vacating the finding regarding the crime of attempted assault in the second degree and, as so modified, the order is affirmed, without costs.
Inasmuch as respondent was charged with acts constituting the class E felony of attempted assault in the second degree, the presentment agency’s failure to present any evidence at the fact-finding hearing establishing the requisite element of an attempt to cause physical injury to the complainant by means of a dangerous instrument, to wit: a sneaker, requires the vacatur of the court’s finding to that effect. Concur—Williams, J. P., Tom, Mazzarelli and Andrias, JJ.